COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              §               No. 08-18-00022-CR
 ANTONIO BARBA DUENAS,
                                              §                 Appeal from the
                   Appellant,
                                              §                41st District Court
 v.
                                              §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                              §               (TC# 20100D02223)
                   State.
                                            §
                                          ORDER

       The Court has filed the supplemental reporter’s record (1 volume) of the transcription of

the hearing pursuant to the Court’s order dated May 15, 2018. The trial court thoroughly

admonished Appellant regarding the dangers and disadvantages of proceeding pro se on appeal,

and it recommended that Appellant be given thirty additional days to retain counsel. We agree

with the recommendation. Appellant is ordered to notify the Court by July 14, 2018 whether he

has retained counsel to represent him on appeal. If Appellant does not retain counsel by the

deadline, the Court will order that Appellant proceed without counsel. Further, the Appellant’s

brief is due July 13, 2018.

       IT IS SO ORDERED this 14th day of June, 2018.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.